            Case 2:18-cv-05315-JS-SIL Document 8 Filed 04/17/19 Page 1 of 2 PagelD #: 76
                                                                                                            FILED
                                                                                                            CLERK
       UNITED STATES DISTRICT COURT
                                                                                                 2:30 pm, May 09, 2019
       EASTERN DISTRICT OF NEW YORK
                                                                                                   U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF NEW YORK
            STRIKE 3 HOLDINGS, LLC,                                                                LONG ISLAND OFFICE
                                                                       Civil Action No. 2: 18-cv-05315-JS-SIL
                                       Plaintiff,

            v.                                                                           ORD~
            JOHN DOE subscriber assigned IP address
            108.6.229.173,

                                       Defendant.


                                  PLAINTIFF'S NOTICE OF SETTLEMENT AND
                             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

                       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC ("Plaintiff') has settled this

           matter with John Doe, subscriber assigned IP address 108.6.229 .173 ("Defendant"), through

           Defendant's council, Peter Glantz, Esq. Pursuant to the settlement agreement's terms, Plaintiff

           hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to Fed.R.Civ.P.

           41(a)(l)(A)(i) Defendant John Doe has neither answered Plaintiffs Complaint nor filed a motion

           for summary judgment.

                       Consistent herewith Plaintiff co_nsents to the Court having its case closed for administrative

           purposes.

           Dated: April 17, 2019                               Respectfully submitted,

-rne   ClirV~ of- <-Yvte. CoMv+ is                             By:    Isl Jacqueline M. James
~fr-ec+-ed to l'Vll'Yk-~, ~ c~ f><-                                   Jacqueline M. James, Esq. (#1845)
                                                                      The James Law Firm, PLLC
 t L0~t:.1),                                                          445 Hamilton A venue, Suite 1102
       -;-c-----------                        ··--·---1               White Plains, New York 10601
                                                                      T: 914-358-6423
             SO ORDERED:                              i
                                                                      F: 914-358-6424
                             JOANNA SEYBERT                           E-mail: jjames@jacquelinejameslaw.com
                                                                      Attorneys for Plaintiff
                   J     nna Seybert, USDJ
               NM 9 1 .J-01G1
                 Dated:
                Centr::-' :-:;lip, NY
       I


       '-·-- --------                 -·-· --             •,
